


110 HR 3086 IH: To amend title 28, United States Code, to provide, in the

U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3086
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2007
			Mr. Snyder introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide, in the
		  case of certain widows and widowers whose judicial survivors’ annuities are
		  terminated on account of remarriage, for the restoration of benefits upon the
		  dissolution of the remarriage.
	
	
		1.Restoration of certain
			 judicial survivors’ annuities
			(a)In
			 generalSection 376 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					(x)In the case of a
				widow or widower whose annuity under clause (i) or (ii) of subsection (h)(1) is
				terminated because of remarriage before attaining 55 years of age, the annuity
				shall be restored at the same rate commencing on the day the remarriage is
				dissolved by death, divorce, or annulment, if—
						(1)the widow or
				widower elects to receive this annuity instead of any other survivor annuity to
				which such widow or widower may be entitled, under this chapter or under
				another retirement system for Government employees, by reason of the
				remarriage; and
						(2)any payment made to such widow or widower
				under subsection (o) or (p) on termination of the annuity is returned to the
				Judicial Survivors' Annuities
				Fund.
						.
			(b)Conforming
			 amendmentSection 376(h)(2) of title 28, United States Code, is
			 amended by striking the period at the end and inserting , subject to
			 subsection (x)..
			2.Effective
			 date
			(a)In
			 generalThis Act and the amendments made by this Act shall take
			 effect on the first day of the first month beginning at least 30 days after the
			 date of the enactment of this Act and shall apply in the case of a remarriage
			 which is dissolved by death, divorce, or annulment on or after such first
			 day.
			(b)Limited
			 retroactive effect
				(1)In
			 generalIn the case of a remarriage which is dissolved by death,
			 divorce, or annulment within the 4-year period ending on the day before the
			 effective date of this Act, the amendments made by this Act shall apply only if
			 the widow or widower satisfies the requirements of paragraphs (1) and (2) of
			 section 376(x) of title 28, United States Code (as amended by this Act)
			 before—
					(A)the end of the
			 1-year period beginning on the effective date of this Act; or
					(B)such later date as
			 Director of the Administrative Office of the United States Courts may by
			 regulation prescribe.
					(2)RestorationIf
			 the requirements of paragraph (1) are satisfied, the survivor annuity shall be
			 restored, commencing on the date the remarriage was dissolved by death,
			 annulment, or divorce, at the rate which was in effect when the annuity was
			 terminated.
				(3)Lump-sum
			 paymentAny amounts becoming payable to the widow or widower
			 under this subsection for the period beginning on the date on which the annuity
			 was terminated and ending on the date on which periodic annuity payments resume
			 shall be payable in a lump-sum payment.
				
